Citation Nr: 1515368	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to April 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current right hand disability is related to service.

2.  The most probative evidence is against a finding that the Veteran's current left hand disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right hand disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by a May 2011 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), VA treatment records, a Decision Review Officer informal hearing conference report, and VA examination reports.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is      no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he developed disabilities in his hands as a result of his work as a mechanic in service.

In this case, the medical evidence, including VA examination, shows that the Veteran has been diagnosed with osteoarthritis of the first carpal-metacarpal joints of his hands, overuse syndrome, mild subclinical bilateral carpal tunnel syndrome (CTS), bilateral carpometacarpal osteoarthritis, and tendinitis of the hands.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was as a light weight vehicle mechanic.  

STRs are negative for complaints or findings of any hand disability.  At the time    of the 1996 separation examination, no defects were specified with respect to the Veteran's upper extremities or neurologic system.  Thus, there is no competent evidence showing a disability of the hands in service.  

Nor is there competent evidence showing arthritis or neurological disease of the hands within one year after the Veteran's separation from service.  In fact, a disability of the hands was first noted many years after service.  In this regard,     the first medical evidence of record noting a diagnosis of a hand disability is from January 2010 at which point the Veteran was diagnosed with "overuse syndrome[.]"  Notably, x-rays taken at that time were negative for any abnormalities of the Veteran's hands.

As the competent evidence fails to show a disability of the hands in service or      for many years thereafter, the question in this case becomes whether the current disabilities of the hands are etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, the VA examiner in March 2014 concluded that the Veteran's current bilateral hand disabilities are not related to his military service, to include his work as a mechanic therein.  In support of the opinion, the examiner noted that the Veteran was frequently seen during service for other orthopedic problems and never reported any injuries with respect to his hands.  The examiner also noted that there was no evidence that the Veteran had any disability or pain in his hands until many years after his separation from service in January 2010 and that x-ray findings at that time were negative.  Ultimately, the examiner stated that "[t]here really is no support for a finding     [that the Veteran's hand disabilities are] related to military service."  There is no medical opinion of record to the contrary.

The March 2014 VA examiner's opinion was based on examination of the Veteran and thorough review of the claims file, and provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran contends that his bilateral hand disabilities are related to service, the diagnosis and etiology of arthritis, tendinitis, and CTS require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hand disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence      is against the claims for service connection for left and right hand disabilities.     The most probative evidence of record does not link the Veteran's current hand disabilities to service or demonstrate that arthritis was present within a year of discharge from service.  Accordingly, service connection for left and right hand disabilities is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for right hand disability is denied.

Service connection for left hand disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


